PER CURIAM.
Appellant challenges the trial court’s entry of a final judgment of injunction for protection against domestic violence with minor child, which also gave temporary custody of the child to the mother. In his pro se brief, he claims that by failing to hear his case the trial court did not provide him with due process. However, the final judgment shows that both parties *1019were present at the final hearing. “In appellate proceedings the decision of a trial court has the presumption of correctness and the burden is on the appellant to demonstrate error.” Applegate v. Barnett Bank, 377 So.2d 1150, 1152 (Fla.1979). Thus, the trial court should be affirmed where the record brought forward by the appellant is inadequate to demonstrate reversible error. Id. at 1152. The record, which does not include a transcript of the proceedings, is insufficient to show that appellant was denied the opportunity to present evidence, that the judgment was not supported by competent substantial evidence, nor that the judgment is erroneous on its face. As such, we must affirm.

Affirmed.

WARNER, POLEN and GERBER, JJ., concur.